Exhibit 10.4

EXECUTION VERSION

JOINDER TO STOCKHOLDERS AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders Agreement dated as of September 21, 2020 (as amended, amended and
restated or otherwise modified from time to time, the “Stockholders Agreement”),
as the same may be amended from time to time. Capitalized terms used, but not
defined, herein shall have the meaning ascribed to such terms in the
Stockholders Agreement.

The Stockholder hereby notifies the Company that the Joining Party owns Company
Securities and is hereby added as a party to the Stockholders Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders Agreement as of the date hereof and shall have all of
the rights and obligations of a “Stockholder” thereunder as if it had executed
the Stockholders Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Stockholders Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date: September 21, 2020

 

RANK INTERNATIONAL HOLDINGS INC. By:  

/s/ Helen Golding

  Name:    Helen Golding   Title:      Vice President and Assistant Secretary
PACKAGING FINANCE LIMITED By:  

/s/ Helen Golding

  Name:    Helen Golding   Title:      Director

 

Acknowledged by: PACTIV EVERGREEN INC. By:  

/s/ Steven Karl

  Name:    Steven Karl  

Title:      Vice President, Secretary and General

               Counsel